DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on August 3, 2021 and August 5, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).

Drawings
	Fourteen (14) sheets of drawings were filed on May 5, 2021 and have been accepted by the examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Please review the specification in view of the 35 USC § 112 rejections discussed below to ensure that the specification and claims are correct and in agreement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 10; claim 9 recites “wherein the ratio r2/r1 > 0.4”, and claim 10 recites “wherein the ratio r2/r1 < 0.7”.  
It appears that the ratio r2/r1 should instead be r1/r2, otherwise the range of claim 9 seems disproportionate and the range of claim 10 is not described in the specification.  Referring to the values in Table 1, Ex. 1, on page 63 of the disclosure, r2/r1 is 8.78/4.07 = 2.15, which does not meet the recited claim range in claim 10.  The other examples in Table 1 suffer from the same deficiency in view of the recited claim limitations, wherein r2/r1 will always yield values exceeding 1, because the second radius is always larger than the first radius.
The examiner suggests changing “r2/r1” in both claims 9 and 10 to –r1/r2--, wherein this ratio yields the claimed results (4.07/8.78=0.46) and appears to be the intended ratio.  Clarification is required.
For the purpose of examination, the examiner will apply art as if the suggested change has been adopted.
Regarding claim 11; the volume units appear to be incorrect, wherein the cladding volume is conventionally given in units of % microns2 , not “%Δ-microns2” as recited in line 2 of claim 7.  Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 15, 16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al. (US 2010/0027951 A1).
Regarding claims 1-11, 15, 16, and 19-21; a single mode optical fiber (see the abstract and Figure 1), comprising: 
a core region (core; see the abstract), the core region having 
a radius r1 (R1; see Figure 1 and the abstract) in a range from 3.0 microns to 6.0 microns (R1 in Figure 1; Core radius; see Table 1) and 
a core volume V1 (core volume; see Table 1) less than 6.0 %-micron2 ;
a cladding region (cladding; see the abstract, Figure 1, and paragraph 26) surrounding and directly adjacent to the core region (core), the cladding region including 
a first outer cladding region (annular ring region 50 having an outer diameter of R3) and 
a second outer cladding region (annular outer region 60 having an outer diameter of R4) surrounding and directly adjacent to the first outer cladding region (annular ring region 50), 
the first outer cladding region (annular ring region 50) having a radius r4a (R3), 
the second outer cladding region (annular outer region 60 ) having a radius r4b (R4) less than or equal to 65 microns (see paragraph 37, R4 may range from 41 microns to 70 microns, including values less than or equal to 65 microns, i.e. 41-65 microns), and 
comprising silica based glass doped with titania (see paragraph 9); 
wherein the single mode optical fiber has a fiber cutoff wavelength λCF less than 1530 nm (see paragraphs 38 and 40);
wherein the radius r1 (Core radius, R1) is in a range from 3.5 microns to 5.5 microns see paragraph 33; see Table 1);
wherein the core volume V1 is greater than the 3.0 %-micron2  (see Table 1; see paragraph 8);
wherein the core region (core) has a maximum relative refractive index Δ1MAX (Δ1MAX) in a range from 0.25% to 0.40% (see paragraphs 7, 29 and 32);
wherein the core region has a graded-index relative refractive index profile (see Figure 1);
wherein the cladding region includes an inner cladding region (annular inner region 30; see the abstract, Figure 1, and paragraph 26) surrounding and directly adjacent to the core region (core), the inner cladding region having a radius r2 (R2; see Figure 1 and paragraph 34), a thickness (r2-r1) (R2-R1) in a range from 1 micron to 5 microns (6.0 μm < R2 < 11 μm and 3.0 μm < R1 < 5 μm, therefore R2-R1 may range from 1 μm to 8 μm) and a relative refractive index Δ2 in a range from -0.10% to 0.10% (see Figure 1 and paragraph 29);
wherein the cladding region further comprises a depressed-index cladding region (annular ring region 50 is a depressed-index cladding region; see Figure 1) surrounding and directly adjacent to the inner cladding region (annular inner region 30), 90SP20-119the depressed-index cladding region (annular ring region 50) having a radius R3 (R3; see Figure 1; see paragraph 35), a thickness (r3 - r2) (R3-R2) in a range from 3 microns to 10 microns (6.0 μm < R2 < 11 μm and 10.0 μm < R3 < 21 μm, therefore R3-R2 may range from 4 μm to 10 μm), and a relative refractive index Δ3 in a range from -0.50% to -0.20% (see paragraph 29);
wherein the thickness (r3 - r2) in a range from 4 microns to 8 microns 6.0 μm < R2 < 11 μm and 10.0 μm < R3 < 21 μm, therefore R3-R2 may range from 4 μm to 10 μm);
wherein the ratio r1/r2 > 0.4 (0.60 < R2/R1 < 0.45; see paragraph 29);
wherein the ratio r1/r2 < 0.7 (0.60 < R2/R1 < 0.45; see paragraph 29);
wherein the depressed-index cladding region (annular ring region 50) has a has a trench volume V3 (V3) in a range from 20 %Δ-microns2 to 70 %Δ-microns2  (see paragraph 31);
wherein the first outer cladding region has a relative refractive index Δ4a that is in the range from -0.10% to 0.10% and the second outer cladding region has a relative refractive index A4b greater than 0.20%;
wherein the second outer cladding region has a thickness (r4b - r4a) (R4 - R3) in a range from 2 microns to 30 microns (10 µm < R3 < 21 µm and 41 µm < R4 < 70 µm, therefore R4 - R3 ranges from 20 µm to 60 µm, which includes values within the claimed range);  
 wherein the single mode optical fiber has a fiber cutoff wavelength CCF less than 1260 nm (see paragraph 40);
wherein the single mode optical fiber has a mode field diameter (MFD) in a range from 8.6 microns to 9.5 microns at 1310 nm (see Table 1);
wherein the single mode optical fiber has a bend loss at 1310 nm, as determined by a mandrel wrap test using a mandrel with a diameter of 15 mm, less than 1.0 dB/turn (bend loss is a property of the optical fiber structure, and thus a fiber meeting the claimed optical fiber structure as discussed above is presumed to have the same bend loss); and
wherein the single mode optical fiber has a bend loss at 1550 nm, as determined by a mandrel wrap test using a mandrel with a diameter of 10 mm, less than 1.0 dB/turn (see Table 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2010/0027951 A1).
	Regarding claim 14; Bookbinder et al. discloses the single mode optical fiber as applied above, but does not disclose that the second outer cladding region has a titania concentration in a range from 5 wt% to 20 wt%.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the titania concentration to any desired value for the purpose of adjusting the refractive index of the second outer cladding region, including a value in the range of 5 wt% to 20 wt%, since titania is routinely used as a dopant to adjust refractive index in optical fiber cladding layers and no novel or unexpected results would occur from a concentration of titania within the claimed range.

Allowable Subject Matter
Claims 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, does not disclose or render obvious:
the single mode optical fiber defined by claim 12, wherein the first outer cladding region surrounds and is directly adjacent to the depressed-index cladding region in combination with the limitations of base claim 1 and the limitations of intervening claims 6 and 7;
the single mode optical fiber defined by claim 13, wherein the first outer cladding region has a relative refractive index Δ4a that is in the range from -0.10% to 0.10% and the second outer cladding region has a relative refractive index Δ4b greater than 0.20% in combination with the limitations of base claim 1;
the single mode optical fiber defined by claim 17, wherein the single mode optical fiber has a cable cutoff wavelength λCC less than 1060 nm in combination with the limitations of base claim 1; or
 the single mode optical fiber defined by claim 18, wherein the single mode optical fiber has a cable cutoff wavelength λCC less than 1000 nm in combination with the limitations of base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874